United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3754
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Oscar Flores Vazquez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                             Submitted: April 25, 2017
                               Filed: May 5, 2017
                                 [Unpublished]
                                 ____________

Before RILEY, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     After Oscar Flores Vazquez pleaded guilty to conspiracy to distribute
methamphetamine, the district court1 varied below the advisory Guidelines range to

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
impose a sentence of 42 months in prison, to be followed by 3 years of supervised
release. On appeal, counsel has moved to withdraw; and in a brief filed under Anders
v. California, 386 U.S. 738 (1967), he argues that the sentence is substantively
unreasonable, because Vazquez’s lack of criminal history, and his minimal and non-
violent involvement in the offense, warranted a lesser sentence.

       Counsel’s argument fails. Upon review of the sentencing transcript, we
conclude that the district court’s carefully considered sentence was not an abuse of
discretion. See 18 U.S.C. § 3553(a); United States v. Feemster, 572 F.3d 455, 461-62
(8th Cir. 2009) (en banc) (standard of review); United States v. Stults, 575 F.3d 834,
849 (8th Cir. 2009) (where court makes individualized assessment based on facts
presented, addressing proffered information in consideration of § 3553(a) factors,
sentence is not unreasonable); United States v. Lazarski, 560 F.3d 731, 733-34 (8th
Cir. 2009) (where court varied downward from Guidelines range, it is “nearly
inconceivable” that it abused its discretion in not varying downward further still).
Further, having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issue for appeal.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-